Citation Nr: 0729410	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1948 to July 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007 a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.  At the hearing, the veteran 
submitted additional evidence with a waiver of RO initial 
consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the July 2007 hearing, the veteran testified that since 
his March 2004 VA examination his doctor at the Cleveland 
Clinic had increased/changed the prescription of his 
medication for hypertension, because the previous medication 
had not controlled the hypertension.  The veteran also 
testified that he quit his job in December 2004 because of 
problems with shortness of breath when climbing the stairs.  
In light of the allegations of worsening, medication changes, 
and the extent of time since he was last examined, another VA 
examination is necessary.  38 C.F.R. § 3.327(a).

Additionally, the veteran reported that he sees Dr. G. L. at 
the Cleveland Clinic for treatment of hypertension every two 
or three months.  The most recent treatment records from Dr. 
G. L. are from January 2004.  Current treatment records are 
pertinent to the veteran's claim for an increased rating and 
must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for hypertension that is not already of 
record and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The RO should 
specifically obtain complete records of 
treatment the veteran has received from 
Dr. G. L. at the Cleveland Clinic since 
January 2004.

2.  The RO should then arrange for the 
veteran to be scheduled for an examination 
by an appropriate physician to determine 
the current severity of his hypertension.  
His claims file must be available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
deemed necessary should be accomplished.  
The examiner should report findings in 
detail and comment on their impact on the 
veteran's ability to engage in various 
types of activities.  The examiner should 
explain the rationale for any opinion 
given. 

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

